West, J.
This is a proceeding under the provisions o'f section 2828, Revised General Statutes, challenging the legality of an execution issued in the ease. The defendants in execution made and filed their affidavit, pointing out the alleged illegality, and bond as 'required by-the statute. On a hearing which presented questions of fact the court found the judgment and execution to be valid and legal and directed judgment to be entered up against the principal and sureties of the bond as the statute authorizes. Writ of error was taken.
On motion of defendant in error the bill of exceptions was stricken from the record. Lanier v. Shayne, 85 Fla. 212, 95 South. Rep. 617.
' ’ In the absence of the evidence which was considered by the court below on the question submitted, no matter is presented for review by this court. DeSoto Holding Co. v. Boyer, 85 Fla. 517, 97 South. Rep. 205; Granquist v. State, 86 Fla. 32, 97 South. Rep. 205; Jackson v. State, 84 Fla. 646, 94 South. Rep. 505. The conclusion-reached is presumptively proper. J. P. Williams Co. v. Pensacola, St. A. & Gulf S. S. Co., 57 Fla. 237, 48 South. Rep. 630.
The judgment will be affirmed.
Affirmed.
Whitfield, P. J., and Terrell, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.